t c memo united_states tax_court antonio rosarto and joyce rosario petitioners v commissioner of internal revenue respondent docket no filed date robert j fedor for petitioners katherine lee kosar for respondent memorandum opinion vasquez judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the issues for decision are whether dollar_figure received by petitioner antonio rosario from jesse holman jones hospital the hospital in is taxable_income to him in and whether the period of limitations expired for the taxable_year background the parties submitted this case fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in marion ohio petitioner antonio rosario hereinafter petitioner is an orthopedic surgeon the hospital is located in springfield tennessee to induce petitioner to practice in the springfield area petitioner and the hospital executed a professional practice agreement the practice agreement on date the practice agreement provided in part income guarantee hospital guarantees that during the term of this agreement physician’s gross_income defined as collected professional fees will not be less than thirty-three thousand three hundred thirty-four dollars dollar_figure per month to the extent that physician’s gross_income in any month during the term of this agreement is less than dollar_figure the hospital will pay physician by the tenth day of the closing of the physician’s books for that month any amount sufficient to raise physician’s income for that month to dollar_figure such payment by hospital will be referred to as a gross guarantee payment if during any month of the term of this agreement physician’s income is greater than dollar_figure physician will pay to hospital by the tenth day after the closing of physician’s books for the month the excess over dollar_figure to the extent necessary to reimburse hospital for gross guarantee payments previously paid such payments by physician will be made to the hospital during the term of this tt all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar agreement until the total amount of gross guarantee payments made by hospital have been repaid in full xk kek the practice agreement also provided that petitioner and the hospital would agree upon repayment terms at the termination of the agreement if there was any balance due in exchange for the benefits and consideration provided by hospital to physician petitioner agreed to operate a medical practice of orthopedic surgery in the area for a period of at least years and to become a full member of the medical staff at the hospital if petitioner failed to comply with the terms of the practice agreement the practice agreement provided that upon demand by the hospital petitioner would repay all amounts paid to him to meet the income guarantee the practice agreement term began on date continued for a period of months and could be renewed for an additional months by mutual consent the practice agreement also provided that petitioner would be an independent_contractor of the hospital petitioner began operating a medical practice in springfield tennessee on date beginning in date petitioner received funds from the hospital to ensure a monthly gross income’ of dollar_figure during pursuant for convenience we use the parties’ terms income and guarantee payments and use of such terms is not intended to be conclusive as to characterization for tax purposes - - to the practice agreement petitioner received dollar_figure from the hospital on date petitioner and the hospital executed a first amendment to professional practice agreement amended agreement the amended agreement provided hospital intended that physician upon expiration of the income guarantee be required to repay that portion of the income guarantee not repaid pursuant to the guarantee payback regardless of the level of physician’s gross_income the amended agreement also stated whereas physician acknowledges that he consistent with this intent has accounted for amounts advanced by hospital pursuant to the income guarantee as a loan and not as income in connection with the amended agreement petitioner executed a promissory note on date in the amount of dollar_figure if petitioner ceased practicing in that area the outstanding principal balance would be due and payable in full after more than years of practice in the area petitioner ceased in date petitioner and the hospital discussed repayment of the promissory note balance by assigning to the hospital petitioner’s accounts_receivable from his practice on date the hospital wrote petitioner that the value of his accounts_receivable had decreased substantially the hospital then requested immediate payment of the outstanding balance of dollar_figure - - on date the hospital filed a diversity complaint against petitioner in the u s district_court for the middle district of tennessee to recover the balance of the promissory note--dollar_figure plus accrued interest from date this amount represented the funds advanced to petitioner from the hospital and not yet repaid under the practice agreement the u s district_court granted summary_judgment to the hospital and awarded it the outstanding balance on the note accrued interest and attorney’s fees and expenses respondent determined that petitioner received unreported taxable_income of dollar_figure from the hospital in respondent determined that the loan from jesse holman jones hospital does not constitute a valid loan discussion petitioner argues that the guarantee payments advanced to him during constituted a loan petitioner argues that these payments were a loan because the transaction was at arm’s length a promissory note was executed which bore interest and required a balloon payment each party intended to make or enforce repayment per repayment terms enumerated in the practice agreement the hospital maintained a schedule of all payments and repayments and the hospital would charge an interest rate as of the termination_date of the practice agreement in addition -- - petitioner contends that the amended agreement and the hospital’s proceedings against him ina u s district_court to collect repayment of the guarantee payments received by him should eliminate any doubt regarding the treatment of the monies advanced respondent argues that amounts paid to petitioner by the hospital constituted gross_income in respondent contends that nothing in the record evidences that at the time petitioner entered into the practice agreement petitioner intended to repay the guarantee payments received respondent also argues that the practice agreement did not contain an unconditional obligation to repay because it stated that any terms regarding the payback of a balance due would be mutually agreed upon at the expiration of the term gross_income includes all income from whatever source derived encompassing all accessions to wealth clearly realized and over which the taxpayers have complete dominion sec_61 348_us_426 generally proceeds of a loan do not constitute income to a borrower because the benefit is offset by an obligation to repay 384_f2d_748 5th cir 48_tc_640 whether a particular transaction actually constitutes a loan however is - to be determined upon consideration of all the facts 54_tc_905 for a payment to constitute a loan at the time the payments are received the recipient must intend to repay the amounts and the transferor must intend to enforce payment 88_tc_604 affd without published opinion 855_f2d_855 8th cir 55_tc_85 further the obligation to repay must be unconditional and not contingent on a future event 375_f2d_36 5th cir 229_f2d_703 7th cir affg tcmemo_1954_243 haag v commissioner supra pincite intent is a state of mind rarely susceptible of proof by direct evidence therefore we have generally considered a number of criteria for the purpose of determining the intent of the parties at the time the payments were made 57_tc_32 no single factor standing alone is controlling but each factor is considered with all the facts and circumstances present id pincite on the basis of the evidence in the record we find that the guarantee payments advanced to petitioner constituted a loan and are not taxable_income --- - first the practice agreement provided for repayment the practice agreement provided that petitioner to the extent his income during any month of the term of the agreement exceeded dollar_figure had to repay the hospital for guarantee payments previously made by the 10th day after the close of petitioner’s books for that month additionally the practice agreement provided that the parties would agree upon terms for repayment of any balance due at the termination of the practice agreement furthermore the practice agreement provided repayment terms in certain other instances eg if control or ownership of the hospital was transferred or changed in such instances the practice agreement provided for repayment in twenty-four monthly installments of principal and interest calculated at the prevailing prime rate of interest published in the wall street journal as of the day of termination additionally the obligation to repay was shown in the provisions for the early termination of the practice agreement if the hospital terminated the practice agreement early in certain instances the practice agreement provided that petitioner shall not be obligated to repay hospital any amounts paid on behalf of or reimbursed to physician by hospital we interpret this sentence as not requiring petitioner to repay the guarantee payments amounts if the hospital terminated the practice agreement early and requiring petitioner to repay otherwise this point was emphasized in the next sentence which provided that if the hospital terminated the practice agreement early in other instances eg petitioner was convicted ona felony or petitioner did not comply with the terms of the practice agreement petitioner will repay to hospital upon demand by hospital all sums of monies paid out to physician to meet the income guarantee --- - petitioner’s intent to repay is further supported by the amended agreement and the accompanying promissory note the amended agreement emphasized petitioner’s obligation to repay the sums advanced to him as guarantee payments and called the guarantee payments a loan the amended agreement’s purpose was to enforce repayment by requiring petitioner to execute the promissory note in the amount due--the excess of the amount of the guarantee payments made over the portion of those payments that petitioner had repaid to the hospital as a result petitioner executed the promissory note for the amount due to the hospital further petitioner’s intent to repay was reflected in the correspondence between petitioner and the hospital after petitioner ended his practice in the springfield area the correspondence stated that petitioner proposed to assign his accounts_receivable to pay off the remaining balance of the promissory note and then make arrangements to pay the outstanding balance if petitioner had not intended to repay the balance of the promissory note petitioner would not have made any arrangements with the hospital additionally the hospital’s intent to enforce repayment by petitioner is reflected in other stipulated documents for example the parties stipulated journal entries titled jesse -- - holman jones hospital accounts receivable---other under which is written petitioner’s name upon review by the court they appear to be prepared contemporaneously with each transaction the journal entries show amounts paid to or on behalf of petitioner and repayments to the account the hospital reported the guarantee payments in the debit column the hospital therefore treated each guarantee payment as an asset or account receivable ie an amount that it would receive in the future in addition credits are shown in the journal entries indicating that repayments were made to the account finally the hospital’s intent to enforce repayment of the guarantee payments amount is demonstrated by the hospital’s proceedings against petitioner in the u s district_court to collect on the promissory note if the hospital had not intended to enforce repayment the hospital would not have filed a lawsuit on the issue in the u s district_court based on diversity and then sought a summary_judgment on the undisputed facts on the basis of the record we conclude that the guarantee payments advanced to petitioner constituted a loan rather than taxable_income because petitioner intended to repay the amounts paid to him and the hospital intended to enforce repayment of the guarantee payment amounts we hold therefore that the guarantee payments are not includable in petitioner’s income in because those payments were a loan as we have found that petitioners are not liable for the deficiency whether the period of limitations expired for the taxable_year is moot in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not herein discussed we find them to be irrelevant or without merit to reflect the foregoing decision will be entered for petitioners
